DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46-48, 51, 52, 60 and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., US Pub. 2011/0057766 (See IDS).
Regarding claim 46, Chen teaches a chip resistor (surface mountable resistor; see at least figures 2 and 7-11 and paragraph 0002) comprising:
an insulating substrate 32;
a resistive member 31 (resistance body; paragraph 0023) supported by the insulating substrate 32;
an electrode 33 (comprises of 331, 332 and/or 333, made of Ni-Cr alloy and/or copper, arum, silver and aluminum; see paragraph 0028) held in contact with the resistive member 31, 
wherein the electrode comprises a conductive plate (331 and 332) including a pointed portion (right angled portion meeting the resistive member 31; see figures 9-11) and a curved surface spaced apart from the pointed portion in a thickness direction of the electrode 33.
Regarding claim 47, Chen teaches the chip resistor, wherein the conductive plate (comprises of 331, 332 and/or 333; see figures 9-11) has a front surface and a rear surface (top and bottom in figures 9-11) that are spaced apart from each other in the thickness direction, the pointed portion (right side electrode by reference number 315) is closer to the front surface than to the rear surface, the curved surface being closer to the rear surface than to the front surface.
Regarding claim 48, Chen teaches the chip resistor, wherein the conductive plate (comprises of 331, 332, and/or 333; see figures 9-11) has a front surface and a rear surface that are spaced apart from each other in the thickness direction, the pointed portion (left side electrode by reference number 332) is closer to the rear surface than to the front surface, the curved surface being closer to the front surface than to the rear surface.
Regarding claim 51, Chen teaches at least one plated layer 35 (see paragraph 0030 and figures 9-11) formed on the conductive plate 33.
Regarding claim 52, Chen teaches a conductive layer 35 (see paragraph 0030 and figures 9-11) formed on the conductive plate 33, wherein the conductive layer 35 is held in contact with the resistive member 31.
Regarding claim 60, Chen teaches at least a part of the resistive member 31 is embedded in the insulating substrate 32.    
Regarding claim 61, Chen teaches the electrode comprising of Cu plated player held in direct contact with the conductive plate (Mn, Ni-Cu, Ni-Cr alloy plated with copper, aurum, silver or aluminum; see paragraph 0028).
Claim(s) 46 and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzochette, US Pat. 5,739,743.
Regarding claim 46, Mazzochette teaches a chip resistor (see at least figure 2 and 7-11 and col. 2, lines 5-18)) comprising:
an insulating substrate 32 (ceramic substrate; see col. 2, lines 6-8);
a resistive member 40 supported by the insulating substrate 32;
an electrode 42, 44 held in contact with the resistive member 40, 
wherein the electrode comprises a conductive plate (terminals 42 and 44) including a pointed portion, formed by a right angle formed below the curved surface by reference number 42a; see figure 2) and a curved surface 42a spaced apart from the pointed portion in a thickness direction of the electrode 42.
Regarding claim 59, Mazzochette teaches a ceramic substrate (see col. 2, lines 6-8).

Claim(s) 46, 61 and 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urano, US Pat. 7,782,174.
Regarding claim 46, Urano teaches a chip resistor (see at least figure 1 and col. 3, lines 58-65) comprising:
an insulating substrate 2 (ceramic body; col. 4, lines 1-5);
a resistive member 5 (NiCu; col. 4, lines 5-10) supported by the insulating substrate 2;
an electrode 6 held in contact with the resistive member 5, 
wherein the electrode comprises a conductive plate 6 including a pointed portion (portion meeting the resistive member 5; see figure 1) and a curved surface (by reference number 6 on the right side of figure 1) spaced apart from the pointed portion in a thickness direction of the electrode 6.
Regarding claims 61 and 62, Urano teaches the electrode being a copper layer (electrode 6 is copper-based; see col. 4, lines 38-40), and the electrode further comprises a Ni plated layer (nickel plating 12; see col. 4, lines 50-60), and a Sn plated layer (tin-plating layer 13), the Ni plated layer 12 being disposed between the Cu plated layer (electrode 6 and/or copper plating layer 11) and the Sn plated layer 13.

Claim(s) 46, 63 and 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda, US Pat. 6,492,896.
Regarding claim 46, Yoneda teaches a chip resistor (see at least figure 1 and col. 3, lines 45-65) comprising:
an insulating substrate 1 (alumina; col. 3, lines 45-50);
a resistive member 4 supported by the insulating substrate 1;
an electrode 24 held in contact with the resistive member 4, 
wherein the electrode comprises a conductive plate including a pointed portion (pointed portion above the insulating layer 52; see figure 1) and a curved surface (follows the curved surface of the insulation layer 52) spaced apart from the pointed portion in a thickness direction of the electrode 24.
Regarding claims 63 and 64, Yoneda teaches the chip resistor, further comprising a sheet of insulating layer 52 disposed between the resistive member 4 and the electrode 24, wherein the curved surface of the electrode is exposed from the sheet of insulating layer 52, and the sheet of insulating layer 52 (central portion of the insulating layer 52) is smaller in thickness than each of the resistive member 4 and the electrode 24.

Allowable Subject Matter
Claims 49, 50, 53-58 and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 49, current invention teaches a chip resistor, “wherein the conductive plate has a conductive outer lateral face that faces in a first direction perpendicular to the thickness direction, the resistive member has a resistive outer lateral face that faces in the first direction, and the conductive outer lateral face is offset ahead of the resistive outer lateral face in the first direction.”
Regarding claim 50, current invention teaches a chip resistor, “wherein the resistive member has a resistive outer lateral face that faces in a first direction perpendicular to the thickness direction, and the curved surface is offset ahead of the resistive outer lateral face in the first direction.”
Regarding claim 53, current invention teaches a chip resistor, “wherein the conductive plate has a conductive outer lateral face that faces in a first direction perpendicular to the thickness direction, and the pointed portion has a flat side flush with the conductive outer lateral face.”  Claims 54-58 depend on claim 53.
Regarding claim 65, current invention teaches a chip resistor, “wherein the conductive plate has a flat outer lateral face that faces in a first direction perpendicular to the thickness direction, and the flat outer lateral face is directly connected to the curved surface.”
Prior art of record do not teach or suggest the above claimed structures for a chip resistor.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inuzuka et al. teaches a chip resistor having pointed and curved electrode portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833